Title: From Alexander Hamilton to Nicholas Cruger, 27 November 1771
From: Hamilton, Alexander
To: Cruger, Nicholas


Mr. Nicholas Cruger
St Croix Nov. 27. 1771
Dear Sir
I have now the pleasure to acquaint you with the arrival of your new Sloop Thunderbolt commanded by Capt William Newton, a fine Vessell indeed, but I fear, not so swift as she ought to be. However the Capt said he had never had an opportunity of a fair trial and consequently could form no right Judgment yet of her sailing.
This goes by way of St Thomas and I must beg youll peruse the inclosed Letter to Mess[rs.] Jacob Walton & John H Cruger (left open for that purpose) for particulars relative to the Sloop, Mules &c. as my warning was too short to permit a repetition of those matters to you. I shall only add as to what I sent down that therein I acted with the concurrence and advice of both your Attorneys and heartily wish for your approbation. I am convincd if you had been present you would have done just as I did.
There is a large Sloop arrivd from Philadelphia with flour, Bread &c. Mr. Nealls Brig is dayly expected with a quantity of Superfine, & Lightbourn & Pell from New York will be here by and by, so that I must endeavour at all events to get your flour off soon or it will be unsaleable. Every day brings in fresh Complaints against it. I have nothing new to offer on other matters of Business but remain with the closest attachment to your Interest
Your very Hum Serv
A Hamilton
I wrote you last by Lowndes to which refer you. Mr. Van Vain is upon the brink of eternity.
